The Attorney             Gene.ral of Texas
                                                    March 19, 1981
MARK WHITE
Attorney General
                          Honorable James Warren Smith, Jr.          Opinion No. k!+S99
                          Prio County Attorney
                          P. 0. Box V                                Re: Grievance      procedure   under
                          Pearsall, Texas 78061                      article 391214 V.T.C.S.

                          Dear Mr. Smith:

                                 You ask two questions concerning the grievance    procedure provided in
                          article 391214V.T.C.S. You first ask:

                                     Once a grievance committee         has met and taken
                                     formal action, but less than an unanimous concur-
                                     rence was reached as to raising the aggrieved parties
                                     salaries, then may those elected officials continue to
,220 ONI” ha.. SUIN 202              file repeated written requests for the reconvening of
No!man.Tx.m                          said committee to reconsider their grievances or
71-
                                     must said officials wait until the next budgetary
                                     hearing to file their written grievances at which time
                                     their salaries would be re-set for the ~followhig
                                     budgetary year?

                          Article 391214 V.T.C.S., authorizes the ,commissioners court to’~sat the
42CS N. lath, SuIta B
                          salaries and expenses of county officers and employees.           A grievance
Mcubn. TX. 73301          committee is established pursuant to section 2 of article 3912k. An elected
51-7                      county or precinct officer “who is aggrieved by the setting of hi salary,
                          expenses, or other allowance by the commissioners court may request a
                          hearing before the committee: It Sec. 2(d) (emphasis added). The statute IS
200 MaIn Plu4. sun9 u-m
San AMlo.    TX. 7szM
                          phrased in the singular. We believe a single grievance.entitles the official to
s12/2s4101                a single appeal through the grievance procedure. The elected officials may
                          not, have the committee reconvened repeatedly in order to consider their
                          salary setting.

                                Your second question arises from the fact that the public members of
                          the grievance committee are drawn from persons who served on’grand juries
                          during the preceding calendar year. Your question is as follows:

                                     Are grand jurors, who are selected in accordance with
                                     this article, entitled to a fee for their services on the
                                     grievance committee as they would be if they were
                                     actually serving on a grand jury?




                                                            p. 985
Honorable James Warren Smith, Jr. - Pege Two




Article 2122, V.T.C.S., provides for the payment of each grand juror for each day or
fraction of a day that he serves as a juror. We believe that service on the grievance
committee does not constitute service as a juror. Service as a public member of the
grievance committee is voltmtary and does not carry compensation under article 2122.

                                    SUMMARY

                An elected county or precinct officer who is aggrieved by
           the setting of his salary under article 391214 V.T.C.S., is entitled
           to one appeal through the grievance procedure per salary
           setting.   The public members of the grievance committee who
           are &awn from grand jury lists are not entitled to payment
           under article 2122, V.T.C.S., as grand jurors for service on the
           grievance committee.




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Exeoutive AssIstant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Walter Davis
Rich Gilpin
Bruce Youngblood




                                          p. 986